ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of Yang (US 2019/0244042 A1) teaches a system for rating a rider of a shared autonomous vehicle (SAV) may include an image reception module, an image comparison module, an object determination module, and a passenger rating module.  The image reception module may be configured to obtain first and second images of a cabin of the SAV at different times.  The image comparison module may be configured to compare the first image with the second image to provide comparison data.  The object determination module may be configured to (i) identify an object in the cabin of the SAV based on the comparison data and (ii) classify the identified object as a particular type of object to provide a classified object.  The passenger rating module may be configured to adjust a rider rating associated with the rider based on the classified object. 
	In regarding to independent claims 1, 8 and 15, Yang taken either individually or in combination with other prior art of record fails to teach or render obvious determining a score indicating a likelihood that a vehicle configuration, of a set of vehicle configurations of the vehicle, is a preferred vehicle configuration for the individual, based on a machine-learning-driven analysis of at least one of: attribute data that identifies one or more attributes of the individual, location data that identifies a location of the individual relative to the vehicle, or whether data associated with a location of the vehicle; selecting the preferred vehicle configuration, of the set of vehicle configurations, based on the score; and causing a vehicle component to implement the preferred vehicle configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 10, 2022